t c memo united_states tax_court james m mcgaffin iii and deborah mcgaffin petitioners v commissioner of internal revenue respondent docket no filed date james m and deborah mcgaffin pro sese lisa k hartnett for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the sole issue for 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure decision is whether petitioner james m mcgaffin a minister is exempt from self-employment_tax because he properly filed an application_for exemption under sec_1402 some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by reference at the time the petition was filed in this case petitioners resided in omaha nebraska all references to petitioner are to james m mcgaffin background petitioner began practicing as a licensed minister in and was subsequently ordained in petitioners filed a joint individual_income_tax_return for the year indicating their respective occupations to be pastor and housewife the return reported self-employment_income in excess of dollar_figure some of which was earned by petitioner through the performance of services as a minister there was no form_4361 application_for exemption from self-employment_tax for use by ministers attached to the return for the year petitioners did attach to their return a schedule se computation of social_security_self-employment_tax on the schedule they did not check the box following line part i schedule se to indicate earnings as a minister that were exempt from self-employment_tax 2the parties have stipulated to the amount to which the self-employment_tax applies if petitioner is not exempt petitioner continued to perform services as a minister in the year petitioners' joint individual_income_tax_return for the year includes a schedule se on which the box following line part i is checked indicating that you are exempt from self-employment_tax on your earnings as a minister because you filed form_4361 the schedule se for lists only the net profit amount reported on a schedule c and excludes over dollar_figure in payments to petitioner from omaha victory church for his services as a minister in the early part of petitioners' federal_income_tax returns for tax years and came under examination by respondent during this examination there arose a dispute between petitioners and respondent over whether petitioner had on file with respondent a valid exemption form_4361 with respect to petitioner's earnings from his ministry on date respondent received and filed a form_4361 dated date that petitioners had submitted petitioners insisted that they had previously attached a form_4361 to their tax_return and advised respondent that the filing of the new exemption form was merely a protective 3respondent entered into evidence a certified copy of form_4340 certificate of assessments and payments for petitioners' form_1040 for the year respondent's record of assessments and payments shows the filing_date for the return to be date an addition_to_tax due to late filing was assessed and paid on date election the date form_4361 was determined to be untimely and was disapproved by the irs on date eventually petitioners' federal_income_tax return for the year also came under examination by respondent in the year petitioner earned and reported dollar_figure from word outreach center for services performed as a minister on their joint individual federal_income_tax return for however petitioners did not report self-employment_tax on any of the income received in connection with petitioner's services as a minister respondent searched her records and found no application_for exemption other than the form_4361 disapproved on date having found no approved application_for exemption from self-employment_tax respondent determined that the entire dollar_figure received by petitioner during from word outreach center is subject_to self-employment_tax discussion petitioners argue that they are exempt from self-employment_tax on petitioner's earnings as a minister respondent's position is that petitioners have not timely filed for or received an approved exemption from self-employment taxes the determinations of respondent are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 sec_1401 imposes on the self-employment_income of every individual a tax for old-age survivors and disability insurance beginning with taxable years ending after ordained ministers are automatically subject_to the self- employment_tax with respect to services performed by them sec_1402 see peverill v commissioner tcmemo_1986_354 provided certain requirements are met sec_1402 exempts from the self-employment_tax the self-employment_income of certain ministers and others under sec_1402 a minister must file an application_for exemption in such form and manner and with such official as may be prescribed by regulations the application must be filed no later than the due_date of the return including any extension for the second taxable_year for which the applicant had net_earnings from self- employment of at least dollar_figure any part of which was from services as a minister sec_1402 sec_1_1402_e_-2a income_tax regs specifies that the application must be made on form_4361 in triplicate with the specified office of the internal_revenue_service within the prescribed time limit the time limitations of sec_1402 are mandatory and must be complied with strictly treadway v commissioner tcmemo_1984_153 allinson v commissioner tcmemo_1979_405 at trial petitioners testified that the appropriate form_4361 was timely filed by the due_date of the return for the second taxable_year of petitioner's earnings from performing services as a minister according to petitioner he filled out a form_4361 on the evening of date and the original form was attached to and mailed with the tax_return just before midnight respondent on the other hand introduced evidence showing that petitioners' federal_income_tax return was not filed until date incurring a late filing addition_to_tax that was paid while we are inclined to believe that petitioner filed a form_4361 with the return we find the documentary_evidence of respondent on the date of filing of the return to be more persuasive than petitioners' memory of the date of filing petitioners have failed to carry their burden to show that a form_4361 was timely filed and approved accordingly no portion of the income earned by petitioner is exempt from the tax on self-employment_income and respondent's determination is sustained decision will be entered for respondent 4due to the late hour of preparation of the form and the absence of a copy machine we are informed petitioners are unable to produce a copy of the form_4361 that was attached to the return
